DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/05/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-19 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-19 filed on 08/05/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of the switching portion connected in parallel to the capacitive portion. The switching portion is operable in an open state and in a closed state; wherein the switching portion is arranged such that when it is operated in the closed state, the capacitive portion is bypassed; and wherein the switching portion is arranged such that when it is operated in the open state, the capacitive portion is not 
The closet references to the present invention are believed to be as follows: Liptak (US 4788493 A). Liptak discloses "dynamic braking" arrangement in FIG. 9 showing an inverter 110 using a power resistor 97 to dissipate electric power generated when motor 112 is operating in overhaul conditions. Power flow direction sensor 22 generates enable signal 116 by, for example, logic signal 64 as developed by the circuit shown in FIG. 7, and turns on switch 96. Switch 96 connects power dump resistor 97 across DC bus conductors 106 and 108 in order to dissipate electric energy delivered by motor 112 through inverter 110 to the DC bus. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846